Citation Nr: 0534812	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a claimed bilateral 
foot disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  He had service in the Republic of Vietnam from June 
1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he has developed a bilateral foot 
disability due to active service.  He states that he stepped 
on a pungee stick and sustained a through and through wound 
to the left foot.  The veteran contends that he was treated 
for infections of his feet during this same period.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in Cleveland, Ohio, in September 2005.  He 
testified that he had stepped on a pungee stick with his left 
foot.  

The veteran said that he did not require sutures, but had 
received treatment for his injury lasting about a day.  He 
returned to duty the following day.  Afterwards, the medic 
would occasionally clean his wound, but he received no 
further treatment.  

The veteran also testified that he had received treatment for 
his foot disability from several private sources shortly 
after discharge from active service.  He provided the names 
of some of the doctors who had treated his disability.  See 
Transcript.  

A review of the record indicates that an attempt to obtain 
treatment records from the private sources provided by the 
veteran has not been made.  

Furthermore, the Board notes that the veteran has named 
additional treatment sources for which there are no 
addresses.  The Board finds that an attempt must be made to 
obtain these records.  

The Board also notes that the veteran has not been afforded a 
VA examination in conjunction with his claim.  The Board 
believes that such an examination would be useful in the 
adjudication of the veteran's appeal, and finds that an 
examination should be scheduled.  

Therefore, in order to assist the veteran in the development 
of his claim, this appeal is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his claimed foot disability 
during the first years after discharge 
from active service.  After securing the 
necessary release, the RO should attempt 
to obtain these records and associate 
them with the claims folder.  This should 
include the records of Dr. D'Angelo at 
the address provided by the veteran at 
the September 2005 hearing, Dr. Shipler, 
Dr. Nolan, and any other providers 
identified by the veteran.  If the RO is 
unable to obtain any of these records, 
the veteran should be so notified.  

2.  After the completion of the 
development requested above, the veteran 
should be afforded a VA examination to 
determine the nature and likely etiology 
of his claimed bilateral foot disorder.  
The claims folder must be made available 
to the examiner for review before the 
examination.  After completion of the 
examination and review of the records, 
the examiner should attempt to express 
the following opinion: 1) Does the 
veteran have a current disability of 
either or both feet?  If so, what is the 
diagnosis of this disability?  2) Is it 
as likely as not that the veteran has a 
disability which could be attributed to a 
puncture wound of the foot?  3) Is it as 
likely at not that any other disability 
which may be present was incurred due to 
active service?  The reasons and bases 
for all opinions should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 


